                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                      NO. 5:18-CR-199-FL-1

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )
                                              )              ORDER
RAYMOND.LEE BRYANT, JR.,                      )
                                              )
               Defendant. ,                   )

       This matter is before the court on:the Government's Notice oflntent to Seek§ 4246

Evaluation, which the court construes as a motion for an evaluation of Defendant under 18

U.S.C. § 4246. Counsel for Defendant does not oppose the Government's motion, and the court

finds the request is well grounded.

       On May 22, 2018, Defendant Raymond Lee Bryant, Jr., was charged by way of

indictment with three counts of car-jacking, in violation of 18 U.S.C. § 2119(1), one count of

discharging a firearm during and in relation to a crime of violence, in violation of 18 U.S.C. §

924(c)(l)(A)(iii), one count of brandishing a firearm during and in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(A)(ii), one count of possession with intent to

distribute a quantity of marijuana, in violation of21 U.S.C. § 841(a)(l), andjJossession of a

firearm during and in relation to a drug trafficking offense, in violation of 18 U.S.C. §

924(c)(l)(A)(i). By order entered May 25, 2018, Defendant was committed to the custody of the

Attorney General for a competency evaluation pursuant to 18 U.S.C. § 4241.

       A forensic evaluation was conducted at the Bureau of Prisons' Federal Correctional

Institution in Butner, North Carolina, from June 5, 2018 to July 13, 2018. On July 23, 2018, the

court received the initial forensic evaluation report in which the forensic psychologist opined that
Defendant was not competent to proceed. On August 16, 2018, after reviewing the report and

conducting a hearing pursuant to 18 U.S.C. §§ 4241(c) and 4247(d), the court ordered that

Defendant be committed, pursuant to 18 U.S.C. 4241(d)(l), for treatment and further evaluation

to determine whether there was a substantial probability that he would regain competency in the

foreseeable future.

       A competency restoration study was conducted at FMC Butner, and a report was provided

to the court on February 5, 2019. According to the report, there is insufficient evidence that

Defendant poses a substantial risk of dangerousness in the current conditions of confinement at

IFMC Butner.   The forensic psychologist opines that Defendant, having refused psychotropic

l[edication, remains incompetent to stand trial but "has been free from significantly aggressive or

self-harming behavior".

       In its motion, unopposed by Defendant, the Government informs the court it does not

seek forcible medication at this time in accordance with Sell v. United States, 539 U.S. 166

l2003 ), but instead requests an evaluation of Defendant to determine whether he meets the

briteria for civil commitment pursuant to 18 U.S.C. § 4246.

       Under 18 U.S.C. § 4246, an individual found incompetent to stand trial on a federal
          I    ,



indictment may be civilly committed if, after a hearing, "the court finds by clear and convincing

lvidence that the person is presently suffering from a mental disease or defect as a result of

Lhich his release would create a substantial risk of bodily injury to another person or serious

hamage to property of another." 18 U.S.C. § 4246(d). The statute further authorizes a court to

Lder such psychiatric or psychological examination as may be necessary to the court's

ttermination. 18 U.S.C. § 4246(b).


                                                 2
       While the report of competency restoration study at FMC Butner does not indicate

Defendant is a danger to himself or others in the hospital setting, albeit for lack of sufficient

evidence, the report fails to address whether Defendant's mental condition would render him

dangerous if released. The Government notes Defendant has a history of erratic and dangerous

behavior when unmedicated, and points out the dangerous nature of the pending charges

contained in the indictment. Thus, the Government seeks further evaluation to determine

whether Defendant should be civilly committed. Counsel for Defendant does not object to the

evaluation.

       Based upon the competency restoration report, it appears to the court that Defendant's

condition is not so improved as to permit the proceedings to go forwatd at this time. Defendant's
                                                         '
commitment pursuant to§ 4241(d) having come to an end, he is now subject to the provisions of

§ 4246. See 18 U.S.C. § 424l(d) ("If, at the end of the time period specified [for competency

restoration treatment], it is determined that the defendant's mental condition has not so improved

as to permit the proceedings to go forward, the defendant is subject to the provisions of sections

4246 and 4248.").

       Accordingly, the court ORDERS that Defendant be committed to the custody of the

Attorney General at FMC Butner, or such other suitable facility as may be designated by the

Attorney General, for a period not to exceed forty-five (45) days for purposes of a psychological

and/or psychiatric examination to determine whether civil commitment proceedings should be

instituted pursuant to 18 U.S.C. § 4246(a). A report of the examination(s) shall be prepared and

filed with the court pursuant to 18 U.S.C. § 4247(c), with copies provided to counsel for

Defendant and counsel for the Government.


                                                   3
So ordered, the 8th day of February 2019.


                                       t~




                                        4
